UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7686



WILLIAM CLAYTON MCKINNEY,

                                                 Plaintiff - Appellant,

          versus


NFN DOHERTY, Director of Greenville County
Detention Center; NFN MELTON, Captain at
Greenville County Detention Center,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-00-3971-6-20AK)


Submitted:   January 7, 2002                 Decided:   January 15, 2002


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Clayton McKinney, Appellant Pro Se. Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, P.A., Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Clayton McKinney appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) com-

plaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See McKinney v. Doherty, No. CA-00-3971-6-20AK

(D.S.C. Sept. 4, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2